Citation Nr: 1100071	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from June 1957 to March 1959, 
and from February 1964 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

After the final Supplemental Statement of the Case was issued in 
March 2009, the Veteran submitted additional materials, but did 
not indicate that he waived initial RO consideration of any of 
this material.  As these medical records do not have a bearing on 
the issue of entitlement to a higher rating for diabetes decided 
herein, this evidence is not pertinent and a remand for initial 
review of the evidence by the RO is not required.  See 38 C.F.R. 
§ 20.1304(c) (2010).


FINDING OF FACT

The Veteran's diabetes mellitus, type II, is not currently 
manifested by episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, or complications not already 
service-connected that would be compensable if separately 
evaluated.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in November 
2006 and September 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).

Recently, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the November 2006 correspondence.

In addition, the Veteran and his representative have not argued 
that any error or deficiency in the accomplishment of the duty to 
notify has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  In view of the above, the Board 
finds that the notice requirements pertinent to the issue on 
appeal have been met.

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this matter have been requested and 
obtained and the Veteran has been provided a VA examination for 
his service- connected diabetes.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms--not clinical findings which are applied to 
VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Factual Background and Analysis

Historically, in a January 2003 rating decision, the Veteran was 
granted service connection for diabetes mellitus, type II, and 
awarded a 20 percent disability rating, effective April 6,, 2001.  
On November xx, 2006, the RO received the Veteran's claim for an 
increase in his disability rating for diabetes.  In a January 
2007 rating decision, the Veteran's disability rating was 
increased from 20 percent to 40 percent, effective December 7, 
2006.  The Veteran filed no appeal to this decision.  After a VA 
examination in April 2008, in the May 2008 rating decision under 
appeal, the Veteran's disability rating was continued at 40 
percent.  The Veteran filed a Notice of Disagreement to this 
rating decision.  In it, the Veteran contended that he was 
entitled to a higher rating because his treating physician had 
determined that his diabetes placed a severe limitation on his 
ability to work only four hours a day.

The disability has been rated pursuant to the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2010).  Under the 
applicable criteria, a 20 percent rating is warranted if diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent rating 
requires insulin, a restricted diet, and regulation of the 
Veteran's activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires insulin, 
a restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, and complications that would not be compensable if 
separately evaluated.  Finally, a 100 percent rating requires 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, and either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

A note to the rating criteria instructs that compensable 
complications of diabetes should be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating and that noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note 1 (2010).

A private medical note from the Veteran's podiatrist, M.H.E., 
D.P.M., dated in May 2005, indicated that it was medically 
necessary to request that the Veteran's number of working hours 
be limited to 4 to 5 hours per shift, apparently due to 
peripheral neuropathy of the feet.

The Veteran underwent a VA examination in December 2006.  The 
report noted that the Veteran had a restricted diet, had a 10-
pound weight gain over the past month, and did not have any 
restriction on his activity level.  He took Avandia, Glipizide 
and Lantus insulin for his diabetes.  He saw his diabetic care 
provider every three months and had his eyes examined every six 
months.  He denied any history of ketoacidosis or hypoglycemia or 
hospitalizations for either of the above.  He monitored his home 
blood sugars twice a day.  A history of cardiac issues and 
hypertension was noted as well as some venous insufficiency, but 
the Veteran denied any arterial problems.  He was being treated 
for peripheral nerves and peripheral neuropathy.  He denied any 
bowel or bladder dysfunction.  On examination, the Veteran was in 
no acute distress, was fully ambulatory, and had a normal gait.  
Diagnosis was diabetes mellitus, type II, with peripheral 
neuropathy of the lower extremities.

Naval hospital records dated from November 2006, when the Veteran 
filed his claim for increase, to January 2009 show follow-up 
treatment for the Veteran's diabetes, including an August 2007 
record which showed a history of poorly controlled blood sugar 
levels.  The Veteran was then placed on sliding scale insulin 
prior to breakfast and dinner.  An October 2008 naval hospital 
record showed that the Veteran was told to continue taking his 
current medications.

A December 2007 VA clinic record noted that the Veteran had no 
problems with his diabetes.  

In signed correspondence dated in January 2008, S.P.K., a board-
certified nurse practitioner at the naval hospital treating the 
Veteran, wrote that due to the Veteran's medical condition with 
diabetes it was medically necessary for him to work one 
consistent shift.  She wrote that working a swing shift made it 
very hard to control and treat his diabetes.  He needed to eat, 
and take his blood glucose and insulin, at the same time every 
day.  This was not currently happening and the Veteran was having 
an increased issue with controlling his glucose, which she said 
in the long term could cause detrimental physical effects.

Private medical records from the Veteran's endocrinologist, V.B., 
M.D., dated from February 2008 to September 2008 showed follow-up 
for poorly-controlled blood sugar levels, as well as monitoring 
and counseling for weight control and diet.  

The Veteran underwent a VA examination in April 2008.  The 
examiner noted that diabetes mellitus, type II, had been 
diagnosed in the 1998-1999 time period.  It was also noted that 
the Veteran monitored his blood sugar levels three times a day; 
took oral insulin and Glipizide, including Januvia, NovoLog, and 
Lantus; followed a strict diabetic diet; saw his diabetic care 
provider every three months; reduced his weight over the past 
several months; and had been on restricted activity due to his 
diabetes.  The Veteran denied any bladder or bowel dysfunction or 
any neurological changes in the upper extremities.  He complained 
of a burning sensation of his feet as well as leg pains.  A 
history of hypertension and coronary artery disease also were 
noted.  Onset of complete erectile dysfunction was noted two 
months prior to the examination with questionable partial 
erectile dysfunction going back several years.  

The VA examination report indicated that the Veteran had not been 
prescribed bedrest or suffered incapacitation over the previous 
12 months and that there were no impediments to his activities of 
daily living or to his usual part-time occupation.  Though 
retired, the VA examiner noted that the Veteran worked part-time 
in sales at a Lowe's home improvement store.  

On examination, the Veteran was in no acute distress, was full 
ambulatory with a normal gait, and was mildly obese at a weight 
of 232 pounds.  Diagnoses were insulin-dependent diabetes 
mellitus, type II, with medical therapy; erectile dysfunction 
prior to diagnosis of diabetes mellitus; and coronary artery 
disease post four-vessel coronary artery bypass surgery with 
medical therapy.

In a note from the Veteran's private podiatrist dated in May 
2008, Dr. M.H.E. wrote that the Veteran was to only work four 
hours per day until further notice, or a total of 16 hours per 
week, due to the peripheral neuropathy in his foot.

In his January 2009 VA Form 9, Substantive Appeal, the Veteran 
noted that he was on a regular treatment regimen at a private 
hospital approximately every six weeks with a diabetic specialist 
and was seen by a physician at a naval hospital.  He contended 
that because he was placed on a strict diabetic diet and on 
restricted activities, required regular follow-up treatments with 
a diabetes specialist, and had peripheral neuropathy secondary to 
his diabetes, he should be rated a minimum of 60 percent.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected diabetes is manifested by no more 
than the required use of insulin, a restricted diet, and the 
regulation of his occupational activities because of diabetes.  
There were no episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, or a progressive loss of 
weight and strength because of this disorder.  As such, although 
the record indicates that the Veteran currently meets the 40 
percent level for diabetes mellitus, type II, he does not meet 
the schedular criteria for a higher rating.  Therefore, the Board 
finds that a rating in excess of 40 percent is not warranted for 
the Veteran's service-connected diabetes mellitus.

In addition, medical evidence currently in the claims file 
reflects that the Veteran does not have any compensable diabetic 
complications in addition to his service-connected peripheral 
neuropathy of both the left and right lower extremities.  He has 
already been awarded a 10 percent rating for each foot disorder 
as secondary to diabetes, effective December 9, 2005.  The 
examiner who conducted the December 2006 and April 2008 VA 
examinations did not indicate that any disorder constituted a 
diabetic complication.  Erectile dysfunction was noted in April 
2008 as present prior to any diagnosis of diabetes.   and there 
is no evidence, or any contention by the Veteran or his 
representative, that the Veteran's coronary artery disease 
developed as a result of his service-connected diabetes.  The 
Board notes that service connection for coronary artery disease, 
to include as secondary to hypertension, was denied in the 
January 2003 rating decision in which the Veteran was granted 
service connection for diabetes.  The Board also notes that the 
Veteran never filed an appeal to this decision.  Consequently, 
the assignment of a separate disability rating for any condition 
other than peripheral neuropathy of both feet is not warranted 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Indeed, 
there is no medical evidence to suggest that the Veteran suffers 
from any other complications of diabetes.

The Board acknowledges the Veteran's assertions that his diabetes 
impairment is significant and that he should receive a higher 
rating.  The Board notes that the Veteran is competent to report 
the symptomatology associated with his disability.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the 
Board is obligated to, and fully justified in, weighing the 
credibility of lay evidence); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (explaining that a Veteran is competent to 
report that on which he or she has personal knowledge).  However, 
the Veteran's lay evidence is not as credible as the more 
probative and definitive medical evidence prepared by objective 
skilled professionals and required by the Rating Schedule.  The 
Board also notes that the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on questions 
of medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

As a result of the decision on appeal, in fact, the Veteran's 
disability rating for his service-connected diabetes has 
increased from 20 percent to 40 percent.  Based upon the guidance 
of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007), the Board has considered whether an additional staged 
rating is appropriate for the claim on appeal, but for the 
reasons cited above found such is not warranted.  

As the preponderance of the evidence is against this claim for 
increase, the benefit of the doubt rule does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a rating 
in excess of 40 percent for diabetes mellitus, type II, is 
denied.

The above determination continuing the Veteran's current 40 
percent rating for his diabetes mellitus, type II, is based on 
application of pertinent provisions of VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication that 
referral is warranted in this case for consideration of the 
assignment of a disability rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  A determination of whether 
the available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran exhibits an exceptional disability 
picture indicated by other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture for diabetes could not be contemplated 
adequately by the applicable schedular rating criteria discussed 
above.  The criteria provide for higher ratings, but as has been 
explained thoroughly herein, the currently assigned rating 
adequately described the severity of the Veteran's symptoms. [ 
The Veteran's assertions about chronic headaches and hemorrhoids 
were considered by the RO in the June 2006 Statement of the Case. 
] Given that the applicable schedular rating criteria are 
adequate, the Board need not consider whether the Veteran's 
diabetes disability picture includes such exceptional factors as 
periods of hospitalization and interference with employment.  
Referral for consideration of the assignment of a disability 
rating on an extraschedular basis is not warranted.  See Thun, 22 
Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


In this case, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology for the period on 
appeal, and provide for higher ratings for more severe symptoms 
as seen in the grant of a higher, or 40 percent rating, as a 
result of the Veteran's April 2008 VA examination.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1) even though the Veteran's work hours have 
been reduced.


ORDER

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


